Citation Nr: 0804830	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-17 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
sprain.

2.  Entitlement to service connection for cold injury of the 
feet.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot.

5.  Entitlement to an initial compensable rating for allergic 
rhinitis.  

6.  Entitlement to an initial compensable rating for left hip 
strain.

7.  Entitlement to an initial compensable rating for 
laceration of the tip of the left long finger. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
August 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as all of the rating questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized those issues as 
set forth on the title page.  

(Consideration of the appellant's claim for an initial 
compensable rating for hallux valgus of the right foot is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)  


FINDINGS OF FACT

1.  The veteran does not have a left ankle sprain that is 
related to his military service.  

2.  The veteran does not have a disability related to cold 
injury of the feet that is related to his military service.  

3.  The veteran does not have hemorrhoids that are related to 
his military service.  

4.  The veteran's service-connected allergic rhinitis is 
manifested by seasonal responses, with no polyps and no 
obstructed nasal passages.  

5.  There is no objective evidence of residuals of the 
veteran's in-service left hip strain.

6.  The residuals of the laceration of the tip of the left 
long finger consist of a small, well-healed scar with no 
functional impairment.


CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle sprain that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The veteran does not have a disability related to cold 
injury of the feet that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304.  

3.  The veteran does not have hemorrhoids that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304. 

4.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.97, Diagnostic 
Code 6522 (2007). 

5.  The criteria for an initial compensable rating for a left 
hip strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5024, 5251, 5252 (2007).  

6.  The criteria for an initial compensable rating for the 
veteran's laceration of the tip of the long finger of the 
left hand have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7805 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran participated in VA's Benefits Delivery At 
Discharge Program that assists service members at 
participating military bases with development of VA 
disability compensation claims prior to their discharge from 
active military service.  Of record is an acknowledgement, 
signed by the veteran in February 2005, that he has been 
notified of the evidence or information that VA needs to 
substantiate his claims, what evidence VA was responsible for 
getting, and what information and evidence the veteran was 
responsible for providing to VA.  He also acknowledged that 
he had the opportunity to identify any information or 
evidence that VA should use to decide his claims, and that he 
would be given a medical examination for the purpose of 
substantiating his claims.  He also indicated that he had no 
other information or evidence to submit in support of his 
claims.  In correspondence dated in March 2006, the veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  

II.  Background

The veteran's SMRs show that he was seen in December 1984 for 
what was termed a left ankle muscle stretch.  The SMRs also 
show that he underwent surgery on his right foot for a 
bunionectomy in March 1992.  There is no mention in the 
veteran's SMRs of any complaint or treatment for any cold 
exposure injury to the feet, which the veteran avers occurred 
in 1992.  The SMRs show that the veteran was seen in August 
2004 for hemorrhoids. An April 2004 report by Dr. K.B. 
indicated that he was unable to delineate a source of the 
blood reported in the stool.  

The veteran's SMRs show that he was treated many times during 
his later years in service for what was identified as 
rhinitis/sinusitis, especially in the spring and summer.  The 
records also show that the veteran suffered a pulled muscle 
in the left hip in July 2000, and a small laceration of the 
tip of the long finger on the left hand in September 2000.  

The veteran was afforded examinations before and after his 
retirement from active duty.  The report of an April 2005 
examination shows that the veteran reported spraining his 
left ankle in 1993.  The examiner noted that the veteran had 
no current complaints related to his left ankle.  On 
examination the examiner found no localized pain, tenderness, 
or swelling.  The veteran could walk on his toes and heels, 
and could tandem walk; gait was normal.  The examiner noted 
that there was no functional impairment related to the left 
ankle, and that the veteran could run five miles and perform 
unlimited walking.  The diagnosis was history of left ankle 
sprain, resolved.  

The examiner noted that there were no records of the 
veteran's averred cold injury to the feet, identified by the 
veteran as frostnip, which is a mild form of cold injury.  
The veteran reported that since the reported incident he is 
more prone than others to notice and suffer from cold 
weather.  On examination, the veteran's feet were found to be 
normal in color, temperature, skin texture, hair growth, and 
nail formation.  There was no evidence of edema, atrophy, 
ulceration, or any disfigurement.  Reflexes were normal, and 
sensory and motor examination of the veteran's feet was 
normal.  The veteran had full range of motion and good 
peripheral pulses.  The examiner concluded that he could make 
no acute or chronic diagnosis on the evidence he found.  

The examiner found no evidence of active hemorrhoids either, 
and stated that the veteran was asymptomatic in this regard.  
The examiner was again unable to render a diagnosis because 
of the absence of evidence of either an acute or chronic 
disability related to the claimed hemorrhoids.  

Regarding the veteran's intermittent rhinitis, reported to be 
worse in the spring and summer, the examiner found no 
localized tenderness over the sinus, and no active 
inflammation.  The examiner's diagnosis was history of 
seasonal allergic rhinitis, and he noted that the veteran was 
able to perform full physical fitness training and testing, 
and all other activities of normal daily living.  

The veteran complained that his left hip occasionally pops 
and aches.  Examination revealed that the veteran had full 
range of motion of the left hip, and that the Trendelenburg's 
test was negative.  The report of range of motion of the left 
hip shows that flexion was to 90 degrees, and extension was 
to 18 degrees, somewhat less than "normal," but an 
accompanying notation stated that this range of motion was 
normal for this veteran's body type and muscle mass.  The 
examiner diagnosed mild left hip strain, and noted that there 
was no functional impairment noted on examination.  The 
examiner also noted that the veteran could run five miles and 
perform unlimited walking and all other activities of normal 
daily living.  

On examination of the veteran's long finger of the left hand, 
the examiner found a one centimeter well-healed laceration on 
the fingertip.  Neurovascular examination was intact.  The 
diagnosis was history of small laceration of the tip of the 
finger; the examiner noted that there was no functional 
limitation found on examination of the finger.  

The veteran was afforded VA examinations in conjunction with 
these claims in May and June 2006.  A May 2006 examination of 
the nose, sinus, larynx, and pharynx revealed that the 
external nose, vestibule, turbinates, meatus, floor of the 
nose, and the internal nasal mucosa were all normal.  The 
septum was midline.  The examiner diagnosed possible mild 
allergic rhinitis; there was no current evidence of acute or 
chronic specific nose disease at the time of examination.  

Examination in June 2006 revealed left ankle range of motion 
of 40 degrees of dorsiflexion and plantar flexion of 20 
degrees.  The range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Range of motion of the left hip was 100 
degrees of bent lower extremity flexion, with range of motion 
said to be additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use, though no 
indication was given as to what that additional limitation 
was.  Examination of the feet revealed no corns, calluses, or 
edema.  Toes, toenails, and pulses were normal bilaterally.  
There was no restriction of motion, painful motion, abnormal 
weight-bearing, weakness, or instability associated with the 
feet.  There was some tenderness along the left bunion site 
only.  Foot posture was normal on standing, and gait was 
normal.  There was no Achilles tenderness on manipulation.  
The veteran reported to his examiner that most of his 
orthopedic complaints were not problematic before the "aging 
process" set in.  In an addendum to the examination report, 
the examiner clarified that there was no objective evidence 
of any condition affecting the left hip or left ankle.  

A June 2006 examination of the rectum and anus found no 
evidence of fecal leakage, bleeding, or external hemorrhoids.  
Lumen size was normal, and there were nor masses palpated.  
There was also no evidence of anemia on physical examination.  
The examiner's diagnosis was hemorrhoids by history, with the 
examiner noting that the veteran was presently asymptomatic.  

III.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, regarding the veteran's claimed left ankle disability, 
the Board finds that the medical evidence of record indicates 
that the veteran had at least one acute injury to the left 
ankle, identified in the SMRs as a muscle stretch in 1984.  
However, on examination in April 2005, the examiner reported 
that the veteran reported to him that he had no current 
complaints related to his left ankle.  On examination the 
examiner found no localized pain, tenderness, or swelling.  
The veteran could walk without difficulty.  The examiner 
noted that there was no functional impairment related to the 
left ankle, and the veteran could run five miles and perform 
unlimited walking.  The diagnosis was history of left ankle 
sprain, resolved.  Examination of the left ankle in June 2006 
was essentially normal, with the examiner finding no 
objective evidence of any condition affecting the left ankle.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no medical evidence of a current 
left ankle disability.  Without evidence of a current 
disability, the analysis ends, and service connection for the 
claimed left ankle sprain cannot be awarded.  Id., at 1333.  

Regarding the veteran's claimed cold injury to the feet, the 
Board notes that two examinations have failed to find any 
current disability.  Here, as with the claimed left ankle 
sprain, there is no medical evidence of residuals of a cold 
injury to the feet.  Without evidence of a current 
disability, the analysis ends, and service connection for 
cold injury of the feet cannot be awarded.  Id.  

Turning to the veteran's claim of service connection for 
hemorrhoids, the Board notes that, once again, both the April 
2005 and the June 2006 examinations failed to show the 
presence of a current disability.  Without evidence of a 
current disability, the analysis ends, and service connection 
for hemorrhoids cannot be awarded.  Id.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have current left ankle sprain, cold injury 
residuals of the feet, or hemorrhoids that are traceable to 
disease or injury incurred in or aggravated during active 
military service.  

B.  Claims for Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a specific disability is not listed in 
the rating schedule, rating is done by analogy to a closely 
related disease or injury in the Rating Schedule in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's ratings 
claims as claims for higher evaluations of original awards, 
effective from the date of award of service connection, in 
this case, September 1, 2005, the day following the veteran's 
separation from active service.  38 C.F.R. § 3.400(b)(2) 
(2007).  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's joints.

The veteran's allergic rhinitis is evaluated utilizing the 
rating criteria found at Diagnostic Code 6522, allergic or 
vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 
6522, a 10 percent rating is for application when there are 
no polyps present, but when there is greater than 50-percent 
obstruction of nasal passage on both sides, or complete 
obstruction on one side.  A 30 percent rating is for 
application when there are polyps present.  Here, there is no 
medical evidence of any disability warranting a compensable 
evaluation for the veteran's service-connected allergic 
rhinitis.  As noted, neither of the VA examiners reported any 
current symptoms related to this disability.  Specifically, 
there has been no report of any obstruction of either nasal 
passage, let alone greater than 50-percent obstruction of 
nasal passage on both sides, or complete obstruction on one 
side, as is required for a compensable rating.  Absent 
medical evidence warranting a compensable rating, the 
veteran's claim is denied.  

The veteran's left hip strain disability has been rated by 
analogy to the rating criteria found at Diagnostic Code 5024, 
tenosynovitis.  38 C.F.R. § 4.71a.  Diagnostic Code 5024 
calls for evaluation of the disability utilizing the criteria 
at Diagnostic Code 5003, degenerative arthritis.  Diagnostic 
Code 5003, in turn, calls for evaluation on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The veteran's 
left hip range of motion is evaluated utilizing the rating 
criteria found at Diagnostic Code 5251, limitation of 
extension of the thigh, and Diagnostic Code 5252, limitation 
of flexion of the thigh.  Under Diagnostic Code 5251, the 
only compensable rating available requires that extension be 
limited to five degrees, and a compensable rating under 
Diagnostic Code 5252 requires that flexion be limited to 45 
degrees.  Id.  The report of the April 2005 examiner was that 
the reported range of motion of the left hip of flexion to 90 
degrees and extension to 18 degrees was normal for this 
veteran's body type and muscle mass.  The June 2006 examiner 
reported flexion of the left hip was limited to 100 degrees.  
This examiner also reported that there was no objective 
evidence of any condition affecting the left hip.  In sum, 
the medical evidence of record does not show that a 
compensable rating is warranted for the veteran's service-
connected left hip strain disability under either of the 
applicable rating criteria.  

Finally, the Board notes that the veteran's laceration of the 
tip of the long finger of the left hand, which is evidenced 
by a small, well-healed scar, is evaluated utilizing the 
rating criteria found at Diagnostic Code 7805, other scars.  
38 C.F.R. § 4.118.  Diagnostic Code 7805, in turn, calls for 
the disability to be rated on the limitation of function of 
the affected part.  As noted, the April 2005 examiner found a 
one cm. well-healed laceration on the fingertip.  
Neurovascular examination was intact.  The diagnosis was 
history of small laceration of the tip of the finger, with 
the examiner noting that there was no functional impairment 
found on examination of the finger.  A compensable rating may 
also be assigned for a painful scar, even if on the tip of a 
finger, see 38 C.F.R. § 4.118, Diagnostic Code 7804, but here 
there has been no showing of pain on objective evaluation by 
medical practitioners.  Absent any evidence of pain, or 
functional impairment of this finger, a compensable rating 
cannot be assigned.  


ORDER

Entitlement to service connection for a left ankle sprain is 
denied.

Entitlement to service connection for residuals of a cold 
injury of the feet is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.  

Entitlement to an initial compensable rating left hip strain 
is denied.

Entitlement to an initial compensable rating for a laceration 
of the tip of the long finger of the left hand is denied.


REMAND

The Board finds that a remand is necessary for an additional 
VA examination to assess the veteran's current level of 
disability because, at his hearing, the veteran testified 
that his service-connected right foot hallux valgus 
disability had increased in severity since his most recent VA 
examination.  See Snuffer v. Gober, 10 Vet. App 400, 403 
(1997) (another examination was necessary when appellant 
complained of increased hearing loss two years after his last 
audiology examination).  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA examination to 
determine the current level of disability 
experienced by the veteran due to his 
service-connected right foot hallux 
valgus.  All findings necessary to apply 
pertinent rating criteria should be made.  
It should be specifically noted whether 
surgery has been required with resection 
of the metatarsal head, or whether the 
extent of disability experienced by the 
veteran is equivalent to amputation of 
the great toe.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).   

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


